DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 09/03/2021.
Claims 2 and 7 are canceled. Claims 12 and 13 are new. Claims 1, 3 – 6, and 8 – 13 are allowed.       

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 08/28/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 04/27/2021 and 08/30/2021 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for indication of the allowable claimed subject matter.
Isozaki et al. (US 2017/0278320) (hereafter Isozaki) discloses an in-vehicle gateway device according to an embodiment that includes a storage unit, a plurality of internal communication processors, a routing processor and a storage controller. The storage unit stores therein data output by an electronic control unit included in the in-vehicle system. The internal communication processors include an internal communication processor to which at least one electronic control unit is connected. The routing processor transfers data among the internal communication processors and outputs at least a part of the transferred data to the storage unit in a form capable of being stored in the storage unit.
Ely (US 2013/0263277 A1) (hereafter Ely) discloses a computer system with multiple security levels, the system comprising a high-power processing device (130), a low power processing device (110), and an interface unit (120) comprising functions for moving classified information between the high-power device (130) and the low-power device (110) according to formal rules for confidentiality and/or integrity. Additional security aspects, e.g. availability, may readily be accommodated.
Becker et al.  (US 2008/0235520 A1) (hereafter Becker) discloses an adequately designed transportable data carriers that are used for different applications. In order to allow for individual, particularly automatically adjustable, interactive configuration and allow also inexperienced users to rapidly transfer data, the invention relates to a data carrier comprising a single interface circuit to be connected to the respective device, a data memory for temporarily storing the data fed by the respective device, input and display means for user-controlled operation and user guidance, and a control unit that is connected to the same and is provided with a program memory for executing application programs and communication functions such that an authentication process is carried out, the transfer mode (master/slave) and the direction of the data transfer are automatically detected, and the adequate transmission type/speed/protocol for downloading the data are selected according to said authentication and identification processes with the aid of the control units for configuration purposes when the data carrier is connected to the respective device, and memory areas of the data memory can be read in and out and deleted only once the authentication process has been successful.
Stahlin et al. (US 8729857) (hereafter Stahlin) discloses a data transfer, power supply and charging apparatus having a data interface transfers both energy to an energy storage device and vehicle- or driver-related data via a charging cable or electric line. The use of a charging cable for transmitting data to and from the vehicle is suitable particularly for electric and hybrid vehicles in the automotive sector. In this way, it is possible to perform updates for vehicle-internal systems and to check these. In addition, the data transfer, power supply and charging apparatus may include a communication unit which also allows data to be received and sent during travel without an electrical connection
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
acquiring a corresponding key and a corresponding encryption algorithm based on the storage level of the vehicular data; 
encrypting the vehicular data using the acquired key and the acquired encryption algorithm; and 
storing encrypted vehicular data in a storage area corresponding to the storage level of the vehicular data, wherein each storage level of the vehicular data corresponds to a storage area; 
wherein the analyzing importance of received vehicular data to determine a storage level of the vehicular data corresponding to the importance of the vehicular data comprises: 
determining a data type of the vehicular data based on a type of a sensor collecting the vehicular data; 
acquiring a data transmission speed of the vehicular data; and 
matching the data type with a preset data type corresponding to each of preset storage levels and matching the data transmission speed of the vehicular data with a preset data transmission speed corresponding to each of preset storage levels, and determining the storage level of the vehicular data based on a result of the matching.

Claims 6 and 11 disclose an apparatus and a medium, respectively, that are substantially equivalent to the method of claim 1 and are allowed by the same reasons. Claims 3 – 5, 8 – 10, 12, and 13 each depend on respective base claim.  Accordingly, claims 1, 3 – 6, and 8 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431